DeCICCO, Judge
(concurring in the result):
In my opinion, Joshua’s gesture was not admissible as either an excited utterance or a statement of a then existing mental, emotional, or physical condition. The gesture was not made under the stress of excitement of the assault he suffered. In fact, it was made at least a day later, was performed only in reply to a question, and was not an emotional volunteering of information. United States v. LeMere, 22 M.J. 61 (C.M.A.1986); United States v. Spychala, 40 M.J. 647 (N.M.C.M.R.1994); United States v. Ansley, 24 M.J. 926 (A.C.M.R.1987). In LeMere, the Court of Military Appeals rejected the argument that stress is often present for a longer period in children than in adults, and stated that “Mil.R.Evid. 803(2) cannot readily be applied to a situation where a child calmly answers questions by her mother instead of emotionally volunteering information.” LeMere, 22 M.J. at 68. The result should not be any different when a child answers questions from a day care provider. I do not view Joshua’s “dazed” or depressed state as the type of state of excitement contemplated under the rule. United States v. Grant, 38 M.J. 684, 692 (A.F.C.M.R.1993); United States v. Fink, 32 M.J. 987 (A.C.M.R.1991). Finally, this was not his first real opportunity to report the incident. Just prior to being taken to his day care provider, he was with his mother and doctor at a medical appointment.
Nor does this gesture qualify for admission into evidence as a statement of a then existing mental, emotional, or physical condition. Joshua was not commenting on his physical condition but instead was apparently relating his memory of what caused his injuries. It *703was not a statement of Ms present status, but rather a backwards-looking statement that does not qualify for admission into evidence under the exception. United States v. Elmore, 33 M.J. 387, 396 (C.M.A.1991), cert. denied, — U.S. -, 112 S.Ct. 1938, 118 L.Ed.2d 544 (1992); Stephen Saltzburg, Lee Schinasi & David Schlueter, Military Rules of Evidence Manual 793-94 (3d ed. 1991).
Nonetheless, I fully concur with part V of the lead opinion that any error in admitting evidence of tMs gesture was harmless in light of the significant other circumstantial evidence of the appellant’s guilt, the implausibility of the defense theory of the case, and the minimal value of tMs piece of evidence. Accordingly, I concur in affirmmg the findings and sentence.